Case 2:17-cv-07716-JMV-SCM Document 81 Filed 05/06/19 Page 1 of 2 PageID: 874




Liza M. Walsh
Direct Dial: (973) 757-1101
lwalsh@walsh.law


                                                               May 6, 2019

VIA ELECTRONIC FILING & U.S. MAIL
Honorable Steven C. Mannion, U.S.M.J.
U.S. District Court for the District of New Jersey
Martin Luther King Jr. Bldg. &
U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

        RE:      Shire US, Inc. v. Allergan, Inc., Allergan Sales, LLC, and Allergan USA, Inc.
                 Civ. A. No. 2:17-cv-7716 (JMV) (SCM)

Dear Judge Mannion:

         This firm, together with Gibson, Dunn & Crutcher LLP, represents Defendants Allergan,
Inc., Allergan Sales, LLC, and Allergan USA, Inc. (collectively, “Allergan”) in the above-referenced
antitrust action. We write concerning Plaintiff Shire US, Inc.’s (“Shire”) Second Amended
Complaint filed on April 25, 2019 at DE No. 79 (the “SAC”). Pursuant to Fed. R. Civ. P. 15(a)(3),
Allergan’s response to the SAC is due Thursday May 9, 2019.

       Allergan intends to move to dismiss the SAC and has met and conferred with Shire
regarding a briefing schedule. To this effect, and with Shire’s consent, Allergan proposes the
following briefing schedule:

    •   Allergan shall move to dismiss the SAC on or before May 28, 2019;
    •   Shire’s Opposition to Allergan’s Motion to Dismiss shall be filed on or before July 3,
        2019; and
    •   Allergan’s Reply in Further Support of its Motion to Dismiss shall be filed on or before
        July 19, 2019.

         If this schedule is acceptable, Allegan respectfully requests that Your Honor “So Order”
this letter and place it on the docket.
Case 2:17-cv-07716-JMV-SCM Document 81 Filed 05/06/19 Page 2 of 2 PageID: 875
Honorable Steven C. Mannion, U.S.M.J.
May 6, 2019
Page 2


       We thank the Court for its attention to this matter. Should Your Honor or Your Honor’s staff have
any questions or require anything further, we are always available.


                                                         Respectfully submitted,
                                                         s/Liza M. Walsh
                                                         Liza M. Walsh

 cc:     All Counsel of Record (via ECF and email)


 SO ORDERED THIS ___ DAY OF MAY, 2019.



 _____________________________________
 HON. STEVEN C. MANNION, U.S.M.J.
